NOTE; This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
PEI-HERNG HOR,
Plaintiff-Appellant,
AND
RULING MENG,
Plaintiff-Appellant,
V.
CHING~WU "PAUL” CHU, .
Defenclant-Appellee.
2011-1540
Appeal from the United StateS DiStrict C0urt for the
Sou1:hern DiStrict of TeXaS in case no. 08-CV-3584, Judge
Keith P. E1liSon.
ON MOTION
ORDER
` Pei-Herng Hor and Ruling Meng both move for a 21-
day extension of tirne, until NoVen1ber 8, 2011, to file
their opening briefS, and Ching‘-Wu “Pau1” Chu moves for

HOR V. CHU
2
a 3-day extension of time, until December 21, 2011, to file
his reply brief
Upon consideration thereof
IT ls ORDERED THAT;
The motions are granted
0CT 1 3 2011
CC'
S
Date
Wi11iam P. Jensen, Esq.
Brent C. Perry, Esq.
Lester L. Hewitt, Esq.
FOR THE COURT
/s/ J an Horba1__\;
J an Horba1y
C1erk
F|LED
"°i&;°“F§B€£.t"é1E‘¢t’rF°“
0cr'13 2011
.lANPURBALY
CLERK